Citation Nr: 0820724	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-35 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
spondylosis, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for cervicogenic 
headaches, currently evaluated as 30 percent disabling. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



WITNESSES AT HEARING ON APPEAL

Veteran and Dr. M.S. Kuraishi



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which increased the evaluation for residuals of neck 
strain from 0 percent to 20 percent, effective January 22, 
2003; the RO also increased the evaluation for headaches from 
0 percent to 10 percent, effective January 22, 2003.  An 
August 2003 rating decision continued and confirmed the above 
decision.  The veteran appealed the above decisions.  
Subsequently, in September 2005, the RO increased the 
evaluation for cervical spondylosis (previously rated as 
residuals of neck strain) to 30 percent, effective January 
22, 2003; and, the rating for cervicogenic headaches was 
increased from 10 percent to 30 percent, effective January 
22, 2003.  

In June 2006, the case was remanded to the RO to afford the 
veteran an opportunity to testify before a Veterans Law Judge 
at the RO.  Accordingly, on January 17, 2008, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge, sitting at the Los Angeles RO; a transcript of that 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence along with a signed waiver of RO 
jurisdiction of those records, pursuant to 38 C.F.R. 
§ 20.1304 (2007).  

At his hearing, the veteran raised a claim for entitlement to 
an increased rating for depression.  This issue is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
issues not yet adjudicated by the RO).  

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's cervical spondylosis is manifested by 
severe limitation of motion, tenderness, and pain, without 
evidence of ankylosis, cord involvement or intervertebral 
disc syndrome.  

2.  The veteran's headaches are manifested by very frequent 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's cervical spine disability, cervical 
spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

2.  The criteria for a 50 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2003 from the RO to the veteran which 
was issued prior to the RO decisions in July 2003 and August 
2003.  That letter informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in 
November 2006.  In addition, during the Travel Board hearing 
in January 2008, the veteran was informed of what the 
evidence must show to establish increased ratings for a 
cervical spine disorder and headaches.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

By letter dated in March 2006, the veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  He was 
also provided a statement of the case (SOC) in September 
2005, and a supplemental statement of the case (SSOC) in 
February 2007, which reviewed and considered all evidence of 
record.  Therefore, the veteran has been provided with all 
necessary notice regarding his claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish increased ratings for cervical 
spondylosis and cervicogenic headaches, given that the 
veteran has offered testimony at a hearing before the Board, 
given that he has been provided all the criteria necessary 
for establishing increased ratings, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  To that extent that there has been any 
presumed prejudicial preadjudicative notice error, if any, it 
did not affect the essential fairness of the adjudication now 
on appeal.  


II.  Factual background.

An April 1973 rating action granted service connection for 
residuals of neck strain and headaches, each evaluated as 0 
percent disabling, effective July 1, 1972.  

In a statement in support of claim (VA Form 21-4138), 
received in January 2003, the veteran requested increased 
ratings for his service-connected neck strain and headaches.  
The veteran indicated that his disabilities have increased in 
severity.  

The veteran was afforded a VA compensation examination in May 
2003.  At that time, he reported constant neck and shoulder 
pain, which occurs on a constant basis; it was noted that the 
pain travels to the shoulders and left arm.  It was noted 
that Dr. Kuraishi has recommended bed rest for the spine 
condition.  The veteran also reported functional impairment 
resulting from his spine condition, which he described as 
frequent inability to physically and mentally function.  He 
reported time loss from work for 30 to 40 hours per week.  
The veteran reported frequent headaches, which are migraine 
type of headaches on top of constant tension type of 
headache.  He reported that he constantly has some degree of 
tension headaches with periods of recurrence of migraine a 
few times per month, ranging from irritating to totally 
disabling.  He stated that, when an attack occurs, he stays 
in bed unable to do anything.  The veteran indicated that he 
is sometimes able to take care of some house chores but he 
cannot go to work; he sometimes goes to work but requires 
heavy medication.  He described the severity of his headaches 
as ranging from severe pain in the left temple to frontal 
bend, or base of the skull.  Current medications included 
Imitrex injection 6 mg once per day, Imitrex tablets 50 mg 
once per day, and Dilaudid tablets 2 g 7 times per day.  He 
reported time loss from work for 30 to 40 hours per week.  
His usual occupation was as a lawyer since 1975; he was 
currently employed at the same job.  

On examination, it was noted that the veteran was in no acute 
distress.  Posture was normal, with no abnormal kyphosis or 
lordosis.  Carriage was normal.  Gait was steady and 
predictable; no assistive aid was required to ambulate across 
the room.  Examination revealed paracervical muscle 
tenderness with mild spasm and radiation of pain on movement 
to his left shoulder.  The veteran was noted to have a 
subjective sign of neuropathy as he described neck pain with 
radiation down to his left arm.  Range of motion in the 
cervical spine revealed flexion of 0 degrees to 50 degrees, 
extension of 0 degrees to 40 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 60 degrees, 
bilaterally.  The examiner noted that range of motion in the 
cervical spine was additionally affected by pain, weakness, 
lack of endurance, and incoordination with pain being the 
predominant restrictive factor.  Motor function in both upper 
and lower extremities was reported as normal.  Sensory 
function in both upper and lower extremities was normal.  
Deep tendon reflexes in the biceps and triceps were 2+ 
bilaterally; deep tendon reflexes in the knees and ankles 
were also 2+, bilaterally.  X-ray study of the cervical spine 
was normal; intervertebral disc spaces were not significantly 
compromised.  The pertinent diagnoses were neck strain and 
migraine headaches.  

Private treatment reports from Glendale Adventist Medical 
Center, dated from May 2003 through July 2003, reflect 
ongoing treatment for neck pain.  A magnetic resonance 
imaging (MRI), performed May 22, 2003, showed only mild 
degenerative changes.  There was hyperlordosis.  There was 
mild facet naturopathy, but there was no foraminal narrowing 
on any of the levels.  There was mild uncovertebral joint 
osteophyte, but nothing more than mild.  On May 29, 2003, the 
veteran underwent right and left facet block at C2-C4.  The 
veteran had no provocation of pain, but no complications were 
noted and he was comfortable after the procedure in his neck.  
On June 19, 2003, the veteran received cortisone injections 
in the base of his skull atC-2/C-3 and C-1/C-2 interspace.  
On July 29, 2003, the veteran was diagnosed with cervical 
neuralgia with degenerative facets in the cervical spine; he 
underwent right and left facet block at C2-C4.  

Of record is a medical statement from Dr. Manzar S. Kuraishi, 
dated in November 2003, wherein he stated that there are 
several medical conditions from which the veteran suffers and 
continues to suffer for a very long period of time; he stated 
that the most prominent of those medical conditions are 
debilitating headaches and a spinal disorder which causes 
pain in the upper and lower spines.  Dr. Kuraishi stated that 
he found the veteran to be completely disabled because of the 
severity of his disease states that they are unable to 
alleviate; he noted that the medical profession has been 
unable to appreciably help the veteran.  Subsequently, in 
another statement in July 2004, Dr. Kuraishi stated that the 
veteran's cervical spine disorder should be considered as 
severe; he noted that this is supported by the fact that he 
has severe limitation of motion, especially in the lateral 
flexion modes, and the fact that it keeps him from 
functioning in his profession on a daily basis.  Dr. Kuraishi 
also noted that the veteran suffers from migraine attacks 
that cause complete prostration on an almost daily basis and 
make him unemployable.  

In March 2004, the veteran was seen for complaints of upper 
back pain and stiff neck.  The location of discomfort was 
posterior and both sides of the neck.  The veteran indicated 
that the pain radiates to the occipital scalp, upper back, 
and shoulders.  The pain is characterized as severe, 
constant, cramping, and throbbing.  Initial onset was more 
than 5 years ago.  It was noted that associated symptoms 
include crepitus, headache and neck stiffness.  He denied 
associated upper extremity paresthesia.  Examination revealed 
decreased range of motion with neck forward flexion, 
extension, lateral flexion, and rotation; he also had pain 
with neck lateral flexion and rotation.  The diagnoses were 
cervical spondylosis and cervicalgia.  In April 2004, the 
veteran underwent left and right medial branch block at C3-
C6; there were no obvious complications.  

The veteran was afforded another VA examination in November 
2006.  The veteran reported having recurring headaches which 
are migraines; he noted that the attacks are frequent and 
cause complete prostration.  The veteran indicated that, when 
the attacks occur, he has to stay in bed and is unable to do 
anything.  He reported getting attacks once a day and they 
lasts up to 18 hours.  The symptoms of the condition were 
described as intense with disabling pain.  The veteran 
indicated that the ability to perform daily functions during 
flare-ups is severely diminished.  The current treatment 
included Biofeedback, Acupuncture, E.C.T., Imitrex injections 
and tablets, each with variable response, no side effects, 
but symptoms are refractory to treatments.  Functional 
impairment was reported to be virtually complete with lack of 
ability to do any of the usual daily activities.  The veteran 
reported constant neck pain; he described the pain as burning 
in nature, aching, sharp, sticking and cramping.  He rated 
that pain as a 9 on a scale from 1 to 10; the pain can be 
elicited by physical activity and stress, it is relieved by 
mediation.  He is able to function with mediation.  He 
reported incapacitating episodes as often as one time per 
month, which lasts for one day.  Over the past year, he had 
12 incidents of incapacitation for a total of 12 days.  It 
was noted that the veteran's private doctor has recommended 
bed rest.  Functional impairment was reported to be virtually 
complete with lack of ability to do any of the usual daily 
activities.  

On examination, it was noted that the veteran was in no acute 
distress.  Hand tremor was absent on examination.  Posture 
was within normal limits.  Gait was within normal limits.  
The veteran did not require any assistive device for 
ambulation.  Examination of the cervical spine revealed no 
evidence of radiating pain on movement with no evidence of 
muscle spasm.  There was tenderness over the cervical and 
paracervical spine.  There was no ankylosis of the cervical 
spine.  Range of motion in the cervical spine revealed a 
flexion to 40 degrees, with pain at 30 degrees; extension was 
to 40 degrees, with pain at 30 degrees; right lateral flexion 
was to 30 degrees, with pain at 25 degrees; left lateral 
flexion was to 35 degrees, with pain at 25 degrees; right 
rotation was to 60 degrees, with pain at 55 degrees; and left 
rotation was to 65 degrees, with pain starting at 55 degrees.  
The examiner noted that the joint function of the spine is 
additionally limited by pain, fatigue, and lack of endurance 
after repetitive use, with pain having the major functional 
impact.  Function was not additionally limited by weakness 
and incoordination.  The above additionally limit the joint 
function by 10 degrees.  There was normal curvature of the 
spine.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  

Examination of the cranial nerves revealed normal findings.  
Coordination was within normal limits.  Motor function in 
both upper and lower extremities was reported as normal.  
Sensory function in both upper and lower extremities was 
normal.  Deep tendon reflexes in the biceps and triceps were 
2+ bilaterally; deep tendon reflexes in the knees and ankles 
were also 2+, bilaterally.  X-ray study of the cervical spine 
revealed joint narrowing.  There was generalized osteopenia.  
Mild disc degeneration C5-C6 and C6-C7.  The pertinent 
diagnoses were cervicogenic headaches, and mild disc 
degeneration C5-6, C6-7.  

At his personal hearing in January 2008, the veteran 
indicated that he has constant pain in the neck; he stated 
that the neck also tightens up.  The veteran stated that he 
occasionally has no active use of his upper body; he noted 
that medication has not been helpful.  The veteran reported 
significant problems with his neck, shoulder and upper back 
which come directly from his neck.  Dr. Kuraishi testified 
that the veteran has a C6 fracture, neck strain, and chronic 
headaches, all of which originated from the muscular 
neurogenic disease.  Dr. Kuraishi also testified that the 
veteran suffers from daily debilitating migraines; he stated 
that the veteran's functional hours total up to maybe one or 
two hours per week.  Dr. Kuraishi reported that the veteran 
has muscle spasms to the point that medication is necessary 
to control them.  He noted that the medications taken by the 
veteran prevent people from thinking clearly; as a result, 
they can't function in a professional occupation.  Dr. 
Kuraishi indicated that the veteran has limited range of 
motion in his upper extremities, and he has muscle spasms 
that prevent proper functioning of both upper extremities.  
Dr. Kuraishi noted that the veteran takes a lot of medication 
for migraines which he gets on a daily basis; he stated that 
the headaches cause the veteran to be unemployable.  

Submitted at the hearing were two lay statements, dated in 
June and August 2007, from individual who served with the 
veteran attesting to the injury in service, which led to the 
development of chronic headaches.  These individual also 
attested to the severity of the veteran's headaches.  

Also submitted at the hearing was a statement from S.L.B., 
dated in August 2007, indicating that she hired the veteran 
in August 1977 to work as the general manager and general 
counsel of her production company.  She stated that the 
veteran was occasionally unable to perform his prescribed 
duties due to severe headaches.  

Received in February 2008 was a statement from Dr. Kuraishi, 
dated in February 2008, indicating that the veteran has 
significant paraspinal muscle wasting and muscle weakness of 
the neck and upper extremities.  He also stated that the 
veteran has painful paresthesias of his arms and scalp, and 
his neck's range of motion is limited to 10 percent of normal 
in all planes (rotation, lateral flexion, extension and 
flexion).  Dr. Kuraishi noted that even this range of motion 
is accompanied by pain which often triggers headaches and 
muscle spasms that may last for days at a time.  Dr. Kuraishi 
reported that the veteran has to consume significant amounts 
of medicine to simply be able to perform his activities of 
daily living without any attention being able to be given to 
his profession.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2007).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  The AOJ has assigned a staged rating 
and the Board agrees that there has been a change in 
disability during the appeal period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40 (2007).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2007).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

A.  Cervical spine.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 2593 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003. This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000). Generally, the effective date of a liberalizing law or 
VA issue may be no earlier than the date of the change.  38 
U.S.C.A. § 5110.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle or a 40 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).  

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury: In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

The veteran's cervical spine disability is currently 
evaluated 30 percent disabling under Diagnostic Code 5290.  
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for cervical 
spondylosis.  This is the maximum evaluation that the veteran 
can obtain under Diagnostic Code 5290, and the veteran cannot 
receive a higher evaluation under this Diagnostic Code.  The 
Board notes that the evidence of record has not demonstrated 
that the veteran's cervical spine is either favorably or 
unfavorably ankylosed.  

The Board further notes that the 30 percent evaluation is the 
maximum evaluation assignable under either the old or revised 
criteria, for either actual limitation or motion or 
functional impairment due to lack of normal endurance, pain, 
pain on use, excess fatigability, weakened movement or 
incoordination.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 
Johnson v. Brown, 10 Vet. App. 80 (1997).  Specifically, the 
current evaluation contemplates either severe limitation of 
motion of the cervical spine or the functional equivalent of 
limitation of forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis.  However, an 
increased rating may be granted if there is neurologic 
deficit of an extremity or severe disc syndrome.  

Considering the veteran's service-connected cervical spine 
disorder under the former criteria for Diagnostic Code 5293, 
the evidence does not establish that the veteran meets the 
criteria for severe intervertebral disc syndrome.  The 
veteran does not have the neurological findings to support 
the grant of a 40 percent evaluation under Diagnostic Code 
5293.  For example, in the May 2003 examination report, the 
examiner stated that the veteran's deep tendon reflexes were 
2+, bilaterally, in both upper extremities.  The neurological 
evaluation was essentially normal.  Thus, the preponderance 
of the evidence is against a finding that the veteran has 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief to warrant a 40 percent evaluation.  

Considering the veteran's cervical spine disorder under the 
amended criteria, it would still warrant no more than a 30 
percent evaluation.  The veteran's limitation of flexion at 
the time of the May 2003 examination was 50 degrees; however, 
it was noted that range of motion of the cervical spine was 
additionally affected by pain, weakness, lack of endurance, 
and incoordination with pain being the predominant 
restrictive factor.  Subsequently, in November 2006, forward 
flexion was reported to be 40 out of 45 degrees, with pain 
starting at 30 degrees.  The right lateral flexion was 30 out 
of 45 degrees, and the left lateral flexion of the cervical 
spine was 35 out of 45 degrees; the veteran had pain starting 
at 25 degrees of lateral flexion, bilaterally.  These 
findings reflect a disorder that warrants no more than a 30 
percent evaluation based upon the new criteria.  Even if the 
Board accepts that pain or other functional restrictions 
further limit functional use, the current evaluation is the 
maximum evaluation available for functional impairment.  
Johnson, supra; Deluca, supra.  In order to warrant more than 
a 30 percent evaluation under these criteria, the evidence 
would have to show unfavorable ankylosis of the cervical 
spine; this is clearly not shown.  The veteran has not 
reported any incapacitating episodes related to his cervical 
spine disorder.  Additionally, the neurological evaluation 
conducted in November 2006 was essentially normal; there is 
no basis to evaluate the veteran's orthopedic and neurologic 
symptoms separately.  Thus, whether applying the former or 
the amended criteria, the disability would warrant no more 
than a 30 percent evaluation.  

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
cervical spine disorder, cervical spondylosis, is worse than 
is contemplated by the 30 percent evaluation, the medical 
findings do not support his contentions.  The clinical 
reports discussed above portray symptoms of restriction of 
motion without ankylosis or nerve involvement.  The evidence 
is more probative than the veteran's lay opinion; 
consequently, an evaluation in excess of 30 percent is not 
warranted.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 30 percent 
for cervical spondylosis is not warranted.  In sum, the Board 
has reviewed the evidence and applied it to both the current 
and former versions of the rating schedule.  For the reasons 
stated, the Board concludes that the evidence simply does not 
support a rating higher than 30 percent under either version 
of the rating schedule.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered the statements and reports of 
Dr. Kuraishi.  To the extent that he describes severe 
functional impairment and limitation of motion, the Board 
accepts such testimony.  However, even when accepting the 
testimony as true, it does not provide a basis for a higher 
evaluation since the veteran is at the maximum for limitation 
of motion.  To the extent that the veteran and Dr. Kuraishi 
have described neurologic deficits involving the upper 
extremities, each informant is competent.  However, the 
statements are far less probative than the repeated objective 
findings contained in the VA examinations.  Dr. Kuraishi has 
described decreased range of motion in the upper extremities, 
a lack of proper functioning in the upper extremities, muscle 
wasting and weakness.  However, Dr. Kuraishi's reports 
regarding the upper extremities have never been reproduced 
objectively and his own statements have not been adequately 
supported by findings that can be adequately compared against 
the other evidence.  Similarly, the veteran's own reports 
have not been reproduced.  The Board finds that the VA 
examinations are very detailed and are far more probative as 
to the existence of separately ratable neurologic deficit.  
In sum, the veteran does not have separately ratable 
neurologic deficits.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected cervical spine disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board recognizes the 
veteran's statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
claim.  

B.  Cervicogenic Headaches.

The veteran is currently assigned a 30 percent disability 
rating for cervicogenic headaches under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 
provides a 30 percent evaluation contemplates characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a (2007).  

Following a complete review of the evidence of record, the 
Board finds that the evidence supports the veteran's claim 
and that a 50 percent rating is warranted for cervicogenic 
headaches.  

As noted above, a 50 percent rating is contemplated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The Board 
notes that while the objective evidence of record 
demonstrates that the veteran's cervicogenic headaches are 
very frequent, are frequently prostrating, and include 
prolonged attacks productive of economic inadaptability.  

In particular, the veteran has repeatedly stated that when an 
attack occurs, he has to stay in bed and is unable to do 
anything.  He also reported that he requires heavy medication 
in order to function with the headaches.  Moreover, in May 
2003, the veteran indicated that he missed a significant 
amount of work.  Finally, in November 2006, the VA examiner 
noted that the functional impairment from the headaches was 
virtually complete due to lack of ability to do any of the 
usual daily activities.  In addition, the July 2004 medical 
statement from Dr. Kuraishi asserted that the veteran's 
headaches are prostrating on a daily basis, and they cause 
him to be unemployable.  This statement was reiterated by Dr. 
Kuraishi at the January 2008 hearing before the Board.  
Moreover, in a statement dated in August 2007, the veteran's 
previous employer indicated that he occasionally was unable 
to perform his prescribed duties due to severe headaches, 
which required him to stay home from work until the headaches 
subsided.  

In light of the foregoing, the Board concludes that the 
current symptomatology related to the veteran's cervicogenic 
headaches appropriately reflects a disability rating at the 
50 percent level.  As such, the Board finds that an increased 
rating evaluation is warranted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
cervical spondylosis is denied.  

A 50 percent rating for cervicogenic headaches is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.  



REMAND

In light of the grant of increased rating to 50 percent for 
cervicogenic headaches, the veteran's combined evaluation is 
now 76 percent.  Furthermore, all of the disabilities result 
from common etiology.  Therefore, the veteran meets the 
minimum requirements for eligibility for an award of TDIU.  
38 C.F.R. § 4.16 (2007).  However, the evidence as currently 
constituted in the record does not indicate whether the 
veteran is, in fact, unable to secure or maintain 
substantially gainful employment.  Under the circumstances, 
the Board finds that a current medical is necessary to 
determine with the veteran's service-connected disabilities, 
alone, preclude employment.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, supra, the Court specifically stated that VA has a 
duty to obtain an examination and an opinion on what effect 
the service-connected disability had on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538.  Given the absence of relevant clinical information, the 
Board finds that the current medical evidence of record is 
inadequate and that further development is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action: 

The RO should schedule the veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
recognized disabilities, including the 
cervical spondylosis, cervicogenic 
headaches, and depression.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


